                                                              Mr. Mirvis is to advise the
                                             June 14, 2019    Court whether his anticipated
Via ECF                                                       trial is proceeding as
HON. RONNIE ABRAMS                                            scheduled.
United States District Judge
United States District Court                                  SO ORDERED.
Southern District of New York
40 Foley Square, Room 2203                                                              6/17/19
New York, NY 10007
                                Re:    United States v. Nasim Rakhamimov
                                       Crim. No. 18 – CR – 72 (RA)
Dear Judge Abrams:
      As your Honor is aware I represent Mr. Rakhamimov in the above referenced
case. Sentencing is currently scheduled for June 28, 2019 at 3:00 pm. I write to
respectfully request that sentencing be adjourned for thirty (30) days.

       This request is necessary because I am likely starting a trial in Bronx County
Supreme Court on June 17, 2019. I have been preparing for the trial and as such have
been unable to appropriately prepare a sentencing submission for Mr. Rakhamimov.
I anticipate the trial should last approximately two weeks. I am requesting 30 days
to give myself an opportunity to prepare a sentencing submission on behalf of Mr.
Rakhamimov after the trial is completed.

      AUSA Andrew Adams does not consent to this request.

      Mr. Nasim Rakhamimov and I respectfully thank Your Honor in advance for
your consideration of this request.

                                             Respectfully Submitted,

                                             /S/ Tony Mirvis
                                       By:   Tony Mirvis, Esq. (TM-2890)

cc:   AUSA Andrew Adams (Via ECF)
      AUSA Andrew Thomas (Via ECF)
